Citation Nr: 1648167	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, including loss of strength in the arm, to include as due to a rifle explosion.

2.  Entitlement to service connection for a facial injury, claimed as residual to a rifle explosion.

3.  Entitlement to service connection for hearing loss, right ear, to include as due to a rifle explosion. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In February 2016, the Board remanded the claim to afford the Veteran another hearing before the Board because of an audio malfunction that occurred during his initial hearing in December 2015.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for hearing loss, right ear, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic right shoulder condition was not incurred in service and did not manifest within one year of separation from service.

2.  At no time during the appeal period has the probative evidence of record indicated that the Veteran has a current disability of the face. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right shoulder condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing service connection for a facial injury have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). Compliant notice was provided in March 2012.

Concerning the duty to assist, the Board notes that the Veteran's service treatment records (STRs) are unavailable.  The RO requested them, but received a response from the National Personnel Records Center (NPRC) in August 2011 that the records were "fire-related."  In May 2013, in a Formal Finding Memorandum, the RO indicated that all procedures to obtain missing in-service treatment records were correctly followed and that all efforts had been exhausted, such that further attempts to obtain the records would be futile.

When STRs are lost or missing, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The record contains VA treatment records dating from December 2007.  Neither the Veteran nor his representative has indicated that additional VA treatment records are outstanding.  In addition, the Veteran indicated at his September 2016 hearing that private records prior to receiving VA treatment had been destroyed and are not available.  

The Board acknowledges that the Veteran has not had VA examinations in connection with his claims.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board concludes an examination is not needed because there is no evidence of continuing symptomatology of a shoulder condition for decades following service and no evidence of a diagnosed disability affecting the face.  There is no indication that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim).

Finally, the Veteran was afforded a hearing before a VLJ in September 2016 that satisfied the directives of the Board's February 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488 (2010).  Here, the VLJ identified the issue on appeal and relevant testimony concerning an event in service and subsequent treatment history was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time post service (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Here, the Veteran filed a claim for service connection in May 2011 indicating a sore right shoulder that woke him up at night from pain with additional loss of strength in the arm and loss of hearing in the right ear from when a rifle blew up in his face during basic training in 1956.  The RO construed a claim for service connection for a facial injury.  In his January 2014 Form 9, the Veteran repeated his belief that his loss of hearing and shoulder issues stemmed from a rifle exploding in his face during service.  

At his hearing before the Board, the Veteran indicated it was near the end of basic training during an obstacle course on a wet day his M-1 rifle exploded and fell apart.  He recalled his Sergeant encouraging him to continue so as not to have to go through basic training again and he said that he was able to do so with help.  He indicated that when the kickback from the stock of the rifle came back against him, his shoulder was injured.  In addition, he indicated his face was very, very sore the day afterward and that his neck muscles hurt when he tried to turn.  He indicated he did not apply for benefits directly upon leaving because he was told he would not get them if his injury was not combat related and he would have to stay in Fort Dix extra days prior to separation which he did not wish to do.  He also stated that he sought treatment after leaving Fort Dix, but he learned that Dr. L., who he saw, no longer had records because they were destroyed after 7 years.  

Post-service VA treatment records dated in December 2007 indicate shoulder pain/arthritis.  In June 2011, the Veteran indicated occasional arthritis flares at the right shoulder and asked for a referral for a steroid injection which was given in August 2011.  At that time, right shoulder impingement/calcific tendonitis was diagnosed and it was noted shoulder pain had been recurrent for the last five years. The Veteran's past medical history indicated multiple operations for back pain secondary to a motor vehicle accident in 1966.  In March 2012, the Veteran again complained of back and shoulder pain, but denied tenderness, instability or functional impairment.  As to his face, in November 2007, the Veteran sought treatment for a rash on the lips and neck which he stated had been coming and going for many years which was relieved by hydrocortisone cream.  Seborrheic dermatitis was diagnosed and he was prescribed ointment to be applied to the affected areas of the scalp and face.  In April 2008, it was noted the Veteran's skin was free of any rashes or lesions.  Treatment records contain no indication of residuals of an injury to the face or mention of a facial injury.
 
Overall, the Board finds that the evidence does not support a grant of service connection for a right shoulder condition or a facial injury primarily because of the lack of evidence of continuing symptomatology since service or of diagnosed injury to the face in the treatment records.  The Board may properly assign more probative value to lay statements made for treatment purposes than subsequent statements made for compensation purposes.  Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  In August 2011, the Veteran indicated recurrent shoulder pain over the previous five years and provided no evidence of shoulder complaints or treatments prior to 2007, nearly 50 years after separation from service and the alleged in-service injury.  Although the evidence indicates that the Veteran currently has a diagnosed right shoulder condition, the evidence does not indicate that the onset of the Veteran's current disability occurred during service or that it was incurred as a result of an injury or event in service.  The criteria necessary for a grant of service connection have not been met and thus, the claim cannot be granted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  

In addition, residuals of an injury to the face do not appear in the records.  The existence of a current diagnosed disability is the cornerstone of a claim for service connection and VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the appellant currently has the disability for which benefits are being claimed.  As there is no competent evidence of a disability affecting the Veteran's face that may have stemmed from his alleged in-service injury, the claim must be denied.

The Board has considered the Veteran's own statements made in support of his claim.  Lay statements are competent evidence to provide opinions on certain medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a right shoulder condition or a facial injury which are due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's statements are competent evidence as to observable symptoms, such as shoulder pain, but his statements as to the cause of the symptoms cannot be accepted as competent evidence.  Id.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a facial injury is denied.


REMAND

The Board regrets additional delay, but finds that further development to fully satisfy the duty to assist is necessary prior to final adjudication of the claim for service connection for hearing loss in the right ear.

The Veteran filed a claim for service connection in May 2011 indicating loss of hearing in the right ear from when a rifle exploded in his face during basic training.  

As noted above, when STRs are lost or missing, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision." Cromer, 19 Vet. App. at 217-18; see also Cuevas, 3 Vet. App. at 548 and O'Hare, 1 Vet. App. at 367.  

The Veteran has a current hearing loss disability as defined by VA regulations for the purpose of entitlement to service connection.  38 C.F.R. § 3.385 (2015).  At a May 2013 VA examination, pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
55
50
60
65
Left Ear
30
40
50
60
55

Speech recognition scores were 92 percent for the right ear and 96 percent for the left ear.  The examiner indicated that the Veteran presented with bilateral hearing loss; however, without any service medical records, it could not be known whether his present hearing loss was the result of military noise exposure or the natural aging process.  

Given the heightened duty to assist the Veteran, the Board finds that an addendum opinion should be obtained, or a new examination scheduled, in light of evidence that hearing loss in the right ear is worse than in the left ear and the Veteran's lay testimony that his right ear hearing loss began due to a rifle exploding near his ear during service.  On remand, an examiner should be asked to assume that a rifle did explode near the Veteran's ear during service and to opine as to whether it is at least as likely as not that the Veteran's hearing loss in the right ear may have stemmed from such an injury. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file should be returned to the examiner who conducted the May 2013 VA audiological examination for the purpose of obtaining an addendum medical opinion. If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  Alternatively, if a new examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's electronic claims file, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that hearing loss was caused by or is due to a rifle explosion during service.

Despite the lack of STRs, for the purpose of providing an opinion, the examiner should assume a rifle did explode near the right ear as alleged by the Veteran in his statements and at his September 2016 hearing before the Board.  In addition, the examiner should comment as to the apparent difference in hearing acuity between the Veteran's right and left ears, with the right being worse.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  When the development requested has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


